Exhibit 10.1 Labor Contract This labor contract is based on the People’s Republic China’s labor law and labor contract law and other related laws and regulations. Employer: China Ginseng Holdings Inc Employer’s address:1208A Jiyu Bldg. 1420 Jie FangDa Road, Changchun City, Jilin, China Legal Representative: Liu Chang Zhen Employee: Ren, Ying Gender: Female Employee’s ID Number: 22010219606042225 Employee’s address:Zhizhong Road, Nanguan District, Changchun City, Jilin, China I. Contract Period & Probation Period Both parties agree to choose (1) for the employment terms: 1. Fixed contract period: From Jan 1, 2011 to Jan 1, 2014 2.
